DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on March 5, 2021 is acknowledged.  The traversal is on the ground(s) that all pending claims are united by a single antigenic compound and do not require a separate search.  This is not found persuasive because each of the materials of Groups I and II are drawn to divergent structural materials that require distinctly different fields of search, as evidenced by individual classification: A61K 39/125 for Group I and C07K 16/1009 for Group II.
The requirement is still deemed proper and is therefore made FINAL. Claims 1-20 are pending; claims 17-20 are withdrawn due to non-elected subject matter; and claims 1-16 are under consideration.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/3/2020 has been considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Instant SEQ ID NO: 2 is identified as a codon-optimized sepalovirus A ORF DNA of the instant published disclosure (USPgPub 2020/172878) in Geneseq database accession no: 
Claim Objections
Claim 3 is objected to because of the following informalities:  the claim lacks a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Instant claims 8-16 are drawn to a vaccine comprising a porcine sapelovirus (PSV) that is capable of protecting swine from challenge by both variant and prototype strains of PSV. The vaccine further comprises an adjuvant, may be live or killed, is effective in a single dose administration, and may be administered to piglets.

Brazil, Australia, Spain, Italy, and the United States, but has been identified as a disease pathogen in China, Australia, and the United Kingdom, and resulted in 94.4% fetal mortality upon inoculation of gilts with PSV, see “Epidemiology”. Horak et al. state that there is no vaccine for PSV and no methods for controlling PSV, see “Immunity”, “Prevention and Control”, 7.2, and 8.
	Malik et al. ("Sapelovirus." Emerging and Transboundary Animal Viruses. Springer, Singapore, 2020. 345-355) states that there is no vaccine for PSV, see the end of the abstract on page 346, section 14.10.
	There is also ambiguity regarding the pathogenic potential of PSV, see section 3.4 of Horak et al. and 14.11 of Malik et al.
	The instant working examples do not provide any challenge data or indication of protective and/or therapeutic efficacy of instant SEQ ID NO: 2, or a sequence that shares 95% identity thereto, as asserted by the instant vaccine claims.
For these reasons, it is determined that an undue quantity of experimentation would be required of the skilled artisan to make and/or use the invention claimed.    
Allowable Subject Matter
Claims 1-7 are allowed.
Instant SEQ ID NO: 2 is identified as a codon-optimized sepalovirus A ORF DNA of the instant published disclosure (USPgPub 2020/172878) in Geneseq database accession no: BHV21858 Jul 2020, see the sequence alignment provided. 
Chen et al. (NCBI GenBank KX574284, 5 pages, submitted 15 Jul 2016) cited in the IDS comprises an “A” at position 6,115. However, the remainder of the sequence does not comprise the remainder of instant SEQ ID NO: 2 or is at least 95% identical thereto, as instantly required. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898.  The examiner can normally be reached on M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shanon A. Foley/Primary Examiner, Art Unit 1648